Citation Nr: 1422573	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  08-32 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to posttraumatic stress disorder (PTSD) and/or exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran had active military service from October 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for hypertension.  In February 2012, the Board remanded the claim for further development.  

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  

The Veteran maintains that he is entitled to service connection for hypertension either as secondary to his service-connected PTSD or as due to in-service exposure to herbicides.

A review of the Veteran's STRs reveals no complaints or findings of hypertension.  He had a VA examination in February 2009, which found no diagnosis of hypertension.  Pursuant to the Board's remand instructions, medical treatment records from the Togus and West Palm Beach VA treatment facilities dated from 1998 were obtained.  A review of those records shows that the Veteran did not have a diagnosis of hypertension.  Recently obtained medical records, however, from Stuart CBOC show that the Veteran has been currently diagnosed with benign essential hypertension.  See Stuart CBOC Primary Care note dated June 2012.

Therefore, the Board finds that a VA examination is warranted to ascertain the nature and etiology of his claimed hypertension and its relationship to his active service and service-connected PTSD.  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete VA treatment records, dated from June 2012 forward.

2. Thereafter, schedule the Veteran for a VA hypertension examination.  All indicated tests and studies are to be performed.  In conjunction with this examination, the entire claims folder must be made available to the examiner for review.  A notation to the effect that this record review took place should be included in the report of the examiner.

After reviewing the claims file and examining the Veteran, the examiner must address the following questions:

(i) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused by his PTSD?

(ii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by (i.e. permanently worsened by) his PTSD?

(iii) Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its clinical onset during active service or is related to any in-service disease, event, or injury, to include in-service exposure to herbicides? 

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3. Next, review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

